Filed 6/15/16 P. v. Landeros CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B265744
                                                                          (Super. Ct. No. 2013012520)
     Plaintiff and Respondent,                                                 (Ventura County)
v.
ERICA LANDEROS,
     Defendant and Appellant.


                   Erica Landeros appeals an order revoking her Post Release Community
                                                                 1
Supervision (PRCS; Pen. Code, § 3450 et seq.) after appellant admitted violating PRCS
and accepted a 90-day custodial sanction. (§ 3455, subd. (a).) Appellant contends that
her due process rights were violated because she was not provided a Morrissey-compliant
probable cause hearing (Morrissey v. Brewer (1972) 408 U.S. 471 [33 L. Ed. 2d 484]
(Morrissey). We affirm.
                                         Facts and Procedural History
                   In 2013, appellant was convicted by plea of unlawful possession of
ammunition (§30305, subd. (a)(1)) and granted three years probation with 210 days jail.
The trial court terminated probation and sentenced appellant to 16 months state prison on
February 6, 2015. Because appellant's presentence custody credits exceeded the prison
sentence, she was released on PRCS.


1
    All statutory references are to the Penal Code unless otherwise stated.
              On April 20, 2015, appellant sustained a 10-day flash incarceration for
absconding from probation and failing to attend substance abuse treatment. Appellant
was released on April 26, 2015, and a week later, arrested for violating a protective order.
On May 4, 2015, Senior Deputy Probation Officer V. Meza advised appellant of the
alleged PRCS violations (violating a protective order, not obtaining a residence approved
by a probation officer, not participating in substance abuse treatment), conducted a
probable cause hearing, and determined there was probable cause that appellant had
violated her PRCS terms. (§ 3455, subd. (a).) Appellant was advised of her right to
counsel and right to a formal revocation hearing, and that Ventura County Probation
Agency recommended 90 days county jail. Appellant admitted violating PRCS, signed
written waivers, and agreed to serve 90 days county jail.
              On May 8, 2015, Ventura County Probation Agency filed a PRCS
revocation petition. (§ 3455, subd. (a).) Appellant appeared with counsel and made a
Williams motion (Williams v. Superior Court (2014) 230 Cal. App. 4th 636) to dismiss the
petition on due process grounds. Denying the motion, the trial court approved the written
waivers and ordered appellant to serve 90 days county jail with 54 days credit.
                                        Discussion
              Appellant argues that her procedural due process rights were violated
because she did not receive a Morrissey-compliant probable cause hearing. The PRCS
revocation procedures here challenged are consistent with constitutional, statutory, and
decisional law. These procedures do not violate concepts of equal protection or due
process of law. We so held in People v. Gutierrez (2016) 245 Cal. App. 4th 393.
We follow our own precedent. The trial court did not err in denying the motion to
dismiss.
              Appellant contends that the probable cause hearing was a pro forma ex
parte interview and was not conducted by a neutral hearing officer. The argument is
without merit. The record reflects that the hearing officer (Meza) was not appellant's
supervising probation officer or the one who reported the PRCS violation or
recommended revocation. Appellant was afforded a neutral hearing officer. (See


                                             2
Morrissey, supra, 408 U.S. at p. 486 [33 L.Ed.2d at p. 497]; Williams, supra, 230
Cal.App.4th at p. 647 [probable cause finding must be by someone not directly involved
in the case].)
                 The denial of a Morrissey compliant probable cause hearing does not
warrant reversal unless the violation results in prejudice at the revocation hearing. (In re
La Croix (1974) 12 Cal. 3d 146, 154-155.) Appellant makes no showing that any due
process defect in the probable cause hearing prejudiced her or affected the outcome of the
PRCS revocation hearing. (In re Winn (1975) 13 Cal. 3d 694, 698 [defendant has burden
of showing prejudice]; In re Moore (1975) 45 Cal. App. 3d 285, 294.) Appellant admitted
the PRCS violations, signed written waivers, and has already served the custodial
sanction (90 days county jail). (See e.g., People v. Gutierrez, supra, 245 Cal.App.4th at
p. 399 [defendant submitted on PRCS revocation petition without contesting the probable
cause determination].) "[T]here is nothing for us to remedy, even if we were disposed to
do so." (Spencer v. Kemna (1998) 523 U.S. 1, 18 [140 L. Ed. 2d 43, 56].)
                                         Disposition
                 The judgment (order revoking PRCS) is affirmed.
                 NOT TO BE PUBLISHED.



                                                         YEGAN, J.
We concur:


                 GILBERT, P. J.


                 TANGEMAN, J.




                                              3
                                Donald Coleman, Judge

                           Superior Court County of Ventura

                         ______________________________


             Wayne C. Tobin, under appointment by the Court of Appeal, for Defendant
and Appellant.
              Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Shawn
McGahey Webb, Supervising Deputy Attorney General, Nathan Guttman, Deputy
Attorney General, for Plaintiff and Respondent.